DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        MCCORMICK 105, LLC,
                             Appellant,

                                      v.

                           DONALD MILLER,
                              Appellee.

                               No. 4D19-3619

                               [March 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan Lubitz, Senior Judge; L.T. Case No. 2016CA006224.

    Andrew Fulton, IV of Kelley, Fulton & Kaplan, P.L., West Palm Beach,
for appellant.

   Jonathan Kline of Jonathan Kline, P.A., Weston, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *           *

    Not final until disposition of timely filed motion for rehearing.